Exhibit 10.2
LIMITED WAIVER AGREEMENT
     THIS LIMITED WAIVER AGREEMENT, hereinafter referred to as this “Waiver”,
dated as of June 30, 2011, is made and entered into by and among Duncan Energy
Partners L.P., a Delaware limited partnership (the “Borrower”), the Lenders
party hereto and Wells Fargo Bank, National Association, as Administrative Agent
under that certain Revolving Credit and Term Loan Agreement (the “Credit
Agreement”) dated as of October 25, 2010, among the Borrower, Wells Fargo Bank,
National Association, as Administrative Agent and Swingline Lender, the Issuing
Banks party thereto, Citibank, N.A., DnB NOR Bank ASA and The Royal Bank of
Scotland PLC, as Co-Syndication Agents, and Scotia Capital, Barclays Bank PLC
and Mizuho Corporate Bank, Ltd., as Co-Documentation Agents.
     WHEREAS, the Borrower projects its Leverage Ratio to slightly exceed 5.00
to 1.00 in the second and third fiscal quarters of 2011 and has requested the
Administrative Agent and Lenders waive the covenant set forth in Section 6.07(b)
of the Credit Agreement with respect thereto for fiscal quarters ending June 30,
2011 and September 30, 2011, and the Administrative Agent and the Lenders party
hereto are willing to do so.
     NOW, THEREFORE, subject to the conditions and limitations set forth herein,
and in consideration of the premises and the mutual agreements herein set forth,
and for other good and valuable consideration, the Borrower, the Administrative
Agent and the Lenders party hereto do hereby agree as follows:
The requirement of Section 6.07(b) of the Credit Agreement is hereby waived for
fiscal quarters ending June 30, 2011 and September 30, 2011. PROVIDED, for
purposes of subsection (a) of the definition of “Applicable Rate” set forth in
Section 1.01 of the Credit Agreement, commencing July 1, 2011, the Leverage
Ratio shall be deemed to be greater than 5.00 to 1.00 until but not including
the first Business Day immediately following the date a compliance certificate
is delivered pursuant to Section 5.01(d) certifying that the Leverage Ratio is
less than or equal to 5.00 to 1.00
     Borrower hereby represents and warrants to Administrative Agent and Lenders
that there exists no Default or Event of Default after giving effect to the
waiver set forth herein, and all representations and warranties contained
herein, in the Credit Agreement or otherwise made in writing by Borrower in
connection herewith or therewith were true and correct in all material respects
when made, and are true and correct in all material respects at and as of the
date hereof, except, in each case, to the extent such representations and
warranties relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.
     Except as expressly waived or agreed herein, all covenants, obligations and
agreements of Borrower contained in the Credit Agreement shall remain in full
force and effect in accordance with their terms. Without limitation of the
foregoing, the consents and agreements set forth herein are limited precisely to
the extent set forth herein and shall not be deemed to (a) be a consent or
agreement to, or waiver or modification of, any other term or condition of the
Credit Agreement or any of the documents referred to therein, or (b) except as
expressly set forth herein, prejudice any right or rights which Administrative
Agent or any Lender may now have or may have in the future under or in
connection with the Credit Agreement or any of the documents referred to
therein. Except as expressly modified hereby, the terms and provisions of the
Credit Agreement and any other documents or

 



--------------------------------------------------------------------------------



 



instruments executed in connection with any of the foregoing, are and shall
remain in full force and effect in accordance with their terms, and the same are
hereby ratified and confirmed by Borrower in all respects.
     Borrower agrees to reimburse and save Administrative Agent harmless from
and against liabilities for the payment of all out-of-pocket costs and expenses
arising in connection with the preparation, execution, delivery, amendment,
modification, waiver and enforcement of, or the preservation of any rights
under, this Limited Waiver, including, without limitation, the reasonable fees
and expenses of legal counsel to Administrative Agent which may be payable in
respect of, or in respect of any modification of, this Limited Waiver.
     This Limited Waiver, and the rights and obligations of the parties
hereunder, shall be construed in accordance with and be governed by the laws of
the State of New York.
     This Limited Waiver, and the documents referred to herein, represent the
entire understanding of the parties hereto regarding the subject matter hereof
and supersede all prior and contemporaneous oral and written agreements of the
parties hereto with respect to the subject matter hereof.
     This Limited Waiver may be separately executed in counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to constitute one and the same agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be signed
by their respective duly authorized officers, effective as of the date first set
forth herein.

            DUNCAN ENERGY PARTNERS, L.P.

By: DEP HOLDINGS, LLC, General Partner
      By:   /s/ Bryan F. Bulawa         Bryan F. Bulawa        Senior Vice
President, Chief Financial Officer and Treasurer     

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender
      By:   /s/ Mark Oberreuter         Name:   Mark Oberreuter        Title:  
Vice President     

            AGREED TO THIS 30th DAY OF JUNE, 2011:

Bank of America, N. A.
Name of Lender
      By:   /s/ Joseph Scott         Name:   Joseph Scott        Title:  
Director     

 



--------------------------------------------------------------------------------



 



            Bank of Nova Scotia     Name of Lender
      By:   /s/ John Frazell         Name:   John Frazell        Title:  
Director        Scotiabanc Inc.     Name of Lender
      By:   /s/ H. Thind         Name:   H. Thind        Title:   Director     
  Barclays Bank PLC     Name of Lender
      By:   /s/ May Huang         Name:   May Huang        Title:   Assistant
Vice President        Citibank, N. A.     Name of Lender
      By:   /s/ Yasantha Gunaratna         Name:   Yasantha Gunaratna       
Title:   Vice President        BBVA Compass     Name of Lender
      By:   /s/ Greg Determann         Name:   Greg Determann        Title:  
Senior Vice President   

            Credit Suisse AG, Cayman Islands Branch     Name of Lender
      By:   /s/ Doreen Barr         Name:   Doreen Barr        Title:  
Director            By:   /s/ Sanja Gazahi         Name:   Sanja Gazahi       
Title:   Associate   





--------------------------------------------------------------------------------



 



            Deutsche Bank AG New York Branch     Name of Lender
      By:   /s/ Philippe Sandmeter         Name:   Philippe Sandmeter       
Title:   Managing Director            By:   /s/ Ross Levitsky         Name:  
Ross Levistsky        Title:   Managing Director        DnB NOR Bank ASA    
Name of Lender
      By:   /s/ Giacomo Landi         Name:   Giacomo Landi        Title:  
Senior Vice President            By:   /s/ Pal Boger         Name:   Pal Boger 
      Title:   Vice President        ING Capital     Name of Lender
      By:   /s/ Richard Ennis         Name:   Richard Ennis        Title:  
Managing Director        JPMorgan Chase Bank, N. A.     Name of Lender
      By:   /s/ Kenneth J. Fatur         Name:   Kenneth J. Fatur       
Title:   Managing Director   





--------------------------------------------------------------------------------



 



            Mizuho Corporate Bank, Ltd.     Name of Lender
      By:   /s/ Leon Mo         Name:   Leon Mo        Title:   Authorized
Signatory        Morgan Stanley Bank, N. A     Name of Lender
      By:   /s/ Susan Saxe         Name:   Susan Saxe        Title:   Authorized
Signatory        The Royal Bank of Scotland plc     Name of Lender
      By:   /s/ Brian Williams         Name:   Brian Williams        Title:  
Authorized Signatory        Societe Generale     Name of Lender
      By:   /s/ Stephen W. Warfel         Name:   Stephen W. Warfel       
Title:   Managing Director        UBS AG, Stamford Branch     Name of Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director        By:   /s/ Mary E. Evans         Name:   Mary E. Evans 
      Title:   Associate Director   

